Citation Nr: 1236952	
Decision Date: 10/25/12    Archive Date: 11/08/12

DOCKET NO.  08-29 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for claimed peripheral neuropathy of the right lower extremity.  

2.  Entitlement to service connection for claimed peripheral neuropathy of the left lower extremity.  

3.  Entitlement to service connection for claimed hypertension.  

4.  Entitlement to service connection for claimed erectile dysfunction as secondary to the service-connected diabetes mellitus.  

5.  Entitlement to a total rating based upon individual unemployability by reason of service-connected disability (TDIU).  




REPRESENTATION

Appellant represented by:	Texas Veterans Commission 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to May 1969.  He served in the Republic of Vietnam from October 1967 to May 1969.  

These matters initially come to the Board of Veterans' Appeals (Board) on appeal of rating decisions dated in October 2007 and February 2010 by the RO.  

In August 2012, the Veteran testified at a hearing held before the undersigned Veterans Law Judge; a transcript of this hearing is associated with the claims file. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  On August 27, 2012, prior to the promulgation of a decision by the Board, a written statement was received from the Veteran indicating that he was withdrawing his appeal as to the claims of service connection for peripheral neuropathy of the right and left lower extremities and hypertension and the claim for a TDIU rating.  

2.  The currently demonstrated erectile dysfunction is shown as likely as not to be due to the service-connected diabetes mellitus type II.  


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the Substantive Appeal as to the claims of service connection for peripheral neuropathy of the right and left lower extremities and hypertension and entitlement to a TDIU rating are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. § 20.204 (2012). 

2.  By extending the benefit of the doubt to the Veteran, his disability manifested by erectile dysfunction is due to disease or injury that was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service connection for peripheral neuropathy of the right and left lower extremities and hypertension and entitlement to TDIU

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.101 (2012).  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed.  

A Substantive Appeal may be withdrawn in writing or on the record at a hearing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

On August 27, 2012, prior to the promulgation of a decision by the Board, a written statement was received from the Veteran indicating that he wished to withdraw the claim of service connection for peripheral neuropathy of the right and left lower extremities and hypertension and the claim for a TDIU rating.  

Hence, as there is no allegation of error of fact or law remaining for appellate consideration at this time, the appeal as to these matters is dismissed.  


II.  Entitlement to service connection for erectile dysfunction

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

To the extent that the action taken hereinbelow is favorable to the Veteran, further discussion of VCAA is not required.  

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.   

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Except as provided in § 3.300(c), disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2012).  

The Board must analyze the credibility and probative value of the evidence, account for the persuasiveness of the evidence, and provide reasons for rejecting any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

The Veteran asserts that the service-connected diabetes mellitus type II caused him to develop erectile dysfunction.  

Service connection for diabetes mellitus type II was established in October 2007.  A 10 percent rating was assigned effective on May 30, 2007.  In February 2010, a 20 percent rating was assigned on December 22, 2009.  

Based on a careful review of the entire record, the Board finds the evidence to be in relative equipoise in showing that the current erectile dysfunction as likely as not is due to the service-connected diabetes mellitus. 

In an October 2008 statement, the Veteran's private physician opined that his erectile dysfunction was as likely as not secondary to the diabetes mellitus.  In a January 2010 statement, the physician noted that the Veteran had been seen in his medical practice for a number of years and had a long history of hypoglycemia and subsequent type II diabetes and opined that the erectile dysfunction was directly related to and a result of the longstanding type II diabetes mellitus.   

A February 2010 VA examination report indicated that the diabetes mellitus was diagnosed in 2006.  The examiner opined that the erectile dysfunction was a complication that was due to the diabetes mellitus and the duration of the diabetes mellitus caused this complication.  

The private medical records showed that diabetes mellitus was diagnosed in September 2006 when the Veteran was hospitalized for treatment of coronary artery disease.  See the September 2006 H.B. Medical Center records.  Private records from Dr. R.T. showed that the Veteran had complaints of erectile dysfunction in July 2005.  

An October 2007 VA examination report noted that the Veteran reported having erectile dysfunction for two years and no erections at all for one year.  

At the hearing in August 2012, the Veteran testified that he had been followed for diabetes mellitus for many years before he was put on medication.  VA treatment records showed that the Veteran had high glucose levels in 2003.  

In an October 2007 VA examination report, the examiner opined that it was "a rather equivocal case" as far as attributing the erectile dysfunction to the diabetes mellitus.  

The examiner stated that, in view of the chronology with the diabetes mellitus not manifesting until 2006, and at a very mild early stage, it was his impression that it was less likely than not that the erectile dysfunction was a secondary complication of diabetes mellitus but rather, it pre-existed and was a separate condition from the diabetes mellitus.    

The Veteran was afforded another VA examination in February 2012.  The VA examiner opined that it was less likely than not that the erectile dysfunction was proximately due to or the result of the diabetes mellitus type II.  The examiner indicated that the diabetes mellitus was diagnosed in 2009 and the Veteran's erectile dysfunction was diagnosed in 2004 or 2005.  

Based on a careful review of the entire record, the Board finds the evidence to be in relative equipoise in showing that the current erectile dysfunction as likely as not is proximately due to or the result of the service-connected diabetes mellitus type II.  

When the evidence is in such relative equipoise, the Board must give the Veteran the benefit of the doubt.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

In resolving all reasonable doubt in the Veteran's favor, service connection for erectile dysfunction is warranted.     



ORDER

The appeal of the claims of service connection for peripheral neuropathy of the right and left lower extremities and hypertension and for a total rating based upon individual unemployability by reason of service-connected disability is dismissed. 

Service connection for erectile dysfunction is granted. 


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


